Allowable Subject Matter
Claims 1-5, 7, 9-20 and 23-29 are allowed.

Withdrawal of Previous Drawing Objections
A reconsideration of the previous drawing objections has been made in light of the claim amendments, and after a review of the disclosure as a whole. Namely, one of ordinary skill in the art would now be able to understand the claimed invention of the second intake port extending over the first and second sides, as currently recited in the claims, based on the written description.1 Therefore, the drawing objections made of record in the Final Rejection mailed on March 31, 2021 are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Arvesen on August 10, 2021.
The application has been amended as follows: 
In Claim 3:
The recitation of “further comprising a water storage tray which includes” is amended to recite --wherein the water storage tray includes--.
In Claim 7:
The recitation of “wherein the water storage tray further includes a drain hole formed” is amended to recite --wherein a drain hole of the plurality of drain holes is formed--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 1 and 16. There are no prior art teachings that would otherwise supplement or substitute the teachings of Lee et al. (US 20080104988 A1), herein Lee ‘988, to arrive at the claimed invention. The prior art fails to teach the arrangement of the second intake port extending from a first side of the lower portion, to a second side of the lower portion, nor does it teach a water storage tray provided between the evaporator and the condenser with a plurality of drain holes disposed along the portion of the condenser arranged to face the second side of the housing, in combination with all the other claimed structures. Although other prior art teachings, such as Ito (JPH 09280608 A) and Lee (KR 2019990023430), herein Lee ‘430, provide support for having a single intake port that extends over two different sides of a condenser unit housing, said prior art teachings fail to provide a teaching for a water storage tray that has drain holes extending over the portion of the condenser that faces the second side, as claimed. Rather, it should be noted that both Ito and Lee ‘430 relate to a standalone outdoor unit that does not require a water storage tray, because the indoor unit that contains the evaporator that generates condensate is separate therefrom. Since there are no explicit prior art findings for the arrangement of the water storage tray, in combination with the other claimed features outlined above, the prior art as a whole fails 
Moreover, it should also be noted that the intended purpose and operating principles of Lee ‘988 require the specific arrangement of the condenser, water tray, and structural components, as disclosed therein (see at least figure 34 of Lee ‘988). One of ordinary skill in the art would recognize that any modifications to Lee ‘988 to arrive at the claimed invention not only would be based on improper hindsight, but would also render Lee ‘988 inoperable for its intended purpose and intended internal structural arrangements of the standalone air conditioning unit. Assuming arguendo, rearranging and/or replacing the condenser, second intake port, and water storage tray of Lee ‘988 would change the principles of operation thereof, since it would require completely redesigning the structure of the air-conditioning apparatus such that the air flow and condensate removal arrangement of the system achieve the intended purpose of eliminating excess moisture and humidity therefrom, as currently described in Lee ‘988. For instance, rearranging the condenser, second intake port, and water storage tray of Lee ‘988 would consequently require completely rearranging the adjacent structural components (e.g., 520, 550, 560, 570, 600, 620, etc.), most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763                   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 92 of the specification, as filed.